DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 08/29/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160261042 A1 (hereinafter “Sazegar”).
Claim 1: Sazegar teaches an antenna comprising: a plurality of radio-frequency (RF) radiating antenna elements located in a plurality of rings (e.g., see FIGS. 1B, 5A-5D, 7-9, see Para. 32); and matrix drive circuitry (e.g., see 1711, 1712 in FIG. 17, see Para. 71) coupled to the plurality of RF radiating antenna elements to drive the antenna elements, wherein the matrix drive circuitry to uniquely address each of the antenna elements using a matrix of a plurality of rows and a plurality of columns with unique shape addressing structure (e.g., see FIGS. 7-16, Para. 70-72).
Sazegar may not explicitly teach non-grid based addressing structure in the sense of being non-intersecting columns and rows of matrix drive circuitry. 
However Sazegar teaches matrix drive circuitry in different shapes and arrangements (e.g., as cited) and unit cells placed in non-regular grid (e.g., see Para. 71, 73) with transforming them from grid to non-grid being described. Sazegar further teaches there is no systematic way to assign a unique address to each transistor and mapping is done based on desired design layout.
Before the effective filing date of the invention, it would have been obvious to a skilled artisan to implement a non-grid-based addressing structure for the matrix drive circuitry of Sazegar as would be desired by the layout structure of the drive circuitry to navigate other components or the arrangement of the substrate of the circuitry and to accommodate the unit cells in non-grid arrangements or for direct circuitry to cell driving.
Claim 4: Sazegar may not explicitly teach the antenna of claim 1 wherein the plurality of rings are equal in number to the plurality of rows (e.g., see FIGS. 10-11).
However Sazegar teaches the variability of the matrix drive circuitry according to the design of the cells as previously cited in the claim 1 rejection.
Before the effective filing date of the invention, it would have been obvious to a skilled artisan to form the matrix drive circuitry rows equal in number to the plurality of rings of the antenna elements in order to match the drive circuitry to the antenna elements addressable in each row. 
Claim 7: Sazegar teaches the antenna of claim 1 wherein the plurality of RF radiating elements comprise metamaterial RF radiating antenna elements (e.g., see Para. 41).

Allowable Subject Matter
Claim 2-3 and 5-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20160218425A1 (Mohamadi) teaches a matrix of antenna pixelate cells.
US20020039083A1 (Taylor) teaches a reconfigurable antenna capable of dynamic reconfigurability of several antenna parameters.
US20150109178A1 (Hyde) teaches an antenna assembly including surface scattering antenna segments. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL PATEL whose telephone number is (571)270-7443. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAL PATEL/           Examiner, Art Unit 2845